Filed 12/19/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 230







State of North Dakota, 		Plaintiff and Appellee



v.



Kevin Leonard Kippen, 		Defendant and Appellant







Nos. 20130239 & 20130263







Appeal from the District Court of Bottineau County, Northeast Judicial District, the Honorable Michael G. Sturdevant, Judge.



AFFIRMED.



Per Curiam.



Anthony S. Benson, State’s Attorney, 616 Main Street, Bottineau, ND 58318-

1395, for plaintiff and appellee; submitted on brief.



Kelsey L. Gentzkow, 405 Bruce Avenue, Suite 100, Grand Forks, ND 58201, for defendant and appellant.

State v. Kippen

Nos. 20130239 & 20130263



Per Curiam.

[¶1]	Kevin Leonard Kippen appeals from criminal judgments following a jury verdict finding him guilty of driving under the influence of alcohol, under N.D.C.C. § 39-08-01, and driving while his license was suspended, under N.D.C.C. § 39-06-42.  On appeal, Kippen argues there was insufficient evidence to sustain the verdict, because the State did not prove Kippen drove or operated the vehicle.  We summarily affirm the district court’s criminal judgments under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom